UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7708


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMEL LAW,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:10-cr-00477-CMH-2)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamel C. Law, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamel Law appeals the district court’s order denying his Fed. R. Crim. P. 35(a)

motion. We have reviewed the record and find no reversible error. The district court

granted Law the largest reduction possible pursuant to U.S. Sentencing Guidelines Manual

§ 1B1.10 (2018). See also United States v. Muldrow, 844 F.3d 434, 437-42 (4th Cir. 2016).

Accordingly, we affirm for the reasons stated by the district court. United States v. Law,

No. 1:10-CR-00477-CMH-2 (E.D. Va. filed Oct. 22, 2020 & entered Oct. 27, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2